Mr. Justice Sterrett
delivered the opinion of the court, February 9th, 1885.
In his final account as trustee, under the deed of marriage settlement executed in 1838, appellant claimed credit, inter alia, “For professional services, prior to his appointment, $100; for compensation as trustee, $1,500.” Exception was taken to each of these credits. To the first, it was objected that the professional services in question were rendered not for the benefit of the trust estate, but in the special interest of the beneficiary for life; and, to the second, that the charge was excessive. Both of these exceptions were fully considered by the -learned Auditor and by lrim overruled. As to the first, the substance of his finding was that the professional services, rendered by appellant before his appointment as trustee, were for the benefit of the trust estate, and in the interest of ex-*318ceptants and others entitled to the corpus thereof. This satis? factorily disposed of the only allegation of fact on which that exception is based. As to the second exception, the learned Auditor found, from the testimony before him, that in view of the services, of a strictly professional character, rendered by appellant, in connection with his duties and responsibilities as trustee, the compensation claimed by him was just and reasonable ; and this conclusion of fact appears to have been warranted by the evidence. • For the purpose of showing the character and extent of the special services rendered by appellant, the account of Ms predecessor in the trust, and report of the Auditor to whom it was referred, were given in evidence. From these it appeared that the account, exhibiting the administration of the trust for the period of forty years, was necessarily very voluminous; and, of course, a proper examination of the same required considerable time as well as professional skill and judgment. It was the duty of appellant as successor of the deceased trustee to cause a thorough examination of the account to be made. Instead of employing counsel for that purpose, as might have been done, he gave Ms personal attention to the matter. The learned Auditor, to whom that account was referred, says in Ms report thereon: •“ The accounts of both principal and interest were very thoroughly examined with the vouchers, receipts and other evidences of the transactions, both by the Auditor and the succeeding trustee (Mr. Perkins), involving, on the part of the latter, a degree and character of skill and attention such as would ordinarily have been performed by a. professional adviser, as being over and beyond the duties strictly pertaining to the office of a trustee.”
The question of reasonable compensation to trustees depends largely upon the circumstances of each particular case, and .cannot be properly determined by any Mflexible rule: Carrier’s Appeal, 29 P. F. S., 230. WMle in practice it is usually claimed ■and awarded in the form of a'commission, the rate is not determinable by any established rule. It must be graduated .according to the responsibility incurred, the amount of the estate, the nature and extent of the services necessarily performed : Harland’s Appeal, 5 Rawle, 323, 330. In that case, CMef Justice Gibson says, compensation “maybe awarded even m a gross sum, according to a common practice in the country, wMch. I take to be the preferable one, as it necessarily leads to an examination of the nature, items and actual extent of the services, which the adoption of a rate per centum has a tendency to le.ave out of view.” It cannot be doubted that for services of an extraordinary character, rendered by a trustee, he is entitled to extra compensation beyond the usual *319allowance for receiving and disbursing trust funds. If professional services, necessary to tbe proper administration of tbe trust, have been rendered by a trustee in person, lie is clearly entitled to such reasonable compensation as he would have paid had he been obliged to employ counsel. If authority for a principle so manifestly just and reasonable as this be required it may be found in Lowrie’s Appeal, 1 Grant, 373.
In reaching the conclusion that appellant’s claim, as presented, was not excessive, the learned Auditor appears to have considered and properly applied the principles above stated to the facts of the case as he found them. He took into consideration the professional as well a's the ordinary services of the trustee; and, in connection therewith, he very properly took into consideration the necessity of yet converting into money, for the purpose of distribution, the securities which represent the corpus of the estate. These securities, consisting of shares in eight or ten different corporations, valued at about $25,000,‘ came into his hands from his predecessor in the trust. It will doubtless be necessary for the trastee to sell these stocks, and distribute the proceeds among the twenty or more parties in interest.
In view of all the facts and circumstances of the case, we think the conclusions of the Auditor were correct, and the learned court erred in reducing appellant’s compensation, for all services, to five per cent, on the amount of the estate. The difference, it is true, is comparatively small, but the record fails to disclose any reason for not confirming the Auditor’s report, and none has been even suggested by the court below.
Decree reversed at costs of appellees, and report of the Auditor confirmed; and it is ordered" that the record be remitted to the court below for further proceedings in accordance therewith.